
	

115 S3171 IS: Countering the Chinese Government and Communist Party's Political Influence Operations Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3171
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Rubio (for himself, Ms. Cortez Masto, Mr. Cornyn, Mr. Cruz, Mr. Cotton, Mr. Gardner, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require an unclassified interagency report on the political influence operations of the
			 Government of China and the Communist Party of China with respect to the
			 United States, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Countering the Chinese Government and Communist Party's Political Influence Operations Act.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Appropriations of the Senate; (B)the Committee on Armed Services of the Senate;
 (C)the Committee on Foreign Relations of the Senate; (D)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (E)the Committee on the Judiciary of the Senate; (F)the Select Committee on Intelligence of the Senate;
 (G)the Committee on Banking, Housing, and Urban Affairs of the Senate; (H)the Committee on Appropriations of the House of Representatives;
 (I)the Committee on Armed Services of the House of Representatives; (J)the Committee on Education and the Workforce of the House of Representatives;
 (K)the Committee on Foreign Affairs of the House of Representatives; (L)the Committee on the Judiciary of the House of Representatives;
 (M)the Permanent Select Committee on Intelligence of the House of Representatives; and (N)the Committee on Financial Services of the House of Representatives.
 (2)Political influence operationsThe term political influence operations means the coordinated and often concealed application of disinformation, press manipulation, economic coercion, targeted investments, corruption, or academic censorship. Such efforts are often intended—
 (A)to coerce and corrupt United States interests, institutions, or individuals; and (B)to foster attitudes, behavior, decisions, or outcomes in the United States that support the interests of the Government of the People’s Republic of China or the Communist Party of China.
				3.Statement of policy
 (a)FindingsCongress finds the following: (1)The Government of China and the Communist Party of China employ a wide range of political, informational, and economic measures to influence, coerce, intimidate, or undermine the United States interests or the interests of United States partners and allies.
 (2)The December 2017 National Security Strategy of the United States of America states, Although the United States seeks to continue to cooperate with China, China is using economic inducements and penalties, influence operations, and implied military threats to persuade other states to heed its political and security agenda.
 (3)The political influence operations efforts of the Government of China and the Communist Party of China have received less scrutiny than the efforts of the Government of the Russian Federation, but given China’s economic strength and the growing apparatus being used to spread its influence globally, efforts to promote its authoritarian ideal pose significant and consequential long-term challenges to United States interests and values.
 (4)The Government of China and the Communist Party of China use both overt and covert means to target the political and economic elite, the media and public opinion, civil society and academia, and members of the Chinese diaspora.
 (5)The Government of China and the Communist Party of China employ an array of government entities, friendship and exchange organizations, and government-funded foundations, think tanks, educational and other projects to carry out political influence operations, which is often referred to as united front work.
 (6)These political influence operations violate national sovereignty, and as such, are fundamentally different from traditional efforts by states to shape international policy debates and improve their public image through public diplomacy and strategic communications campaigns.
 (7)The aims of the political influence operations of the Government of China and the Communist Party of China are—
 (A)to secure the political stability of the regime within China; and (B)to globally promote the idea that the Chinese political and economic model is superior to the governments of Western democracies.
 (8)The political influence operations of the Government of China and the Communist Party of China take advantage of the open and democratic nature of the United States, including—
 (A)constitutional protections for free speech and a free press; and (B)the desire of some individuals or institutions to attract Chinese investment, gain access to Chinese markets, or attain greater global influence.
 (b)Sense of CongressIt is the sense of Congress that— (1)the political influence operations of the Government of China and the Communist Party of China are not soft power intended to persuade, but sharp power intended—
 (A)to penetrate or corrupt democratic countries; (B)to foster attitudes, behavior, laws, and policies favorable to the Government of China’s interest through disinformation, coercion, and other means;
 (C)to widen the scope of Chinese authoritarian influence around the world, including to suppress political dissent and internationally recognized human and civil rights of their citizens in nations around the world; and
 (D)to undermine the strength of American alliances around the world; and (2)the American people need reliable and current information—
 (A)to understand the malign goals of these political influence operations; (B)to identify the key institutions, individuals, entities, and ministries that carry out such operations; and
 (C)to distinguish the entities referred to in subparagraph (B) from the cultural, educational, and people-to-people exchanges that benefit the United States and China.
 (c)Statement of policyIt is the policy of the United States— (1)to clearly differentiate between the Chinese people and culture and the Government of China and the Communist Party of China in official statements, media, and messaging;
 (2)to clearly differentiate between legal, internationally accepted public diplomacy and strategic communications campaigns and illicit activities to undermine democratic institutions or freedoms;
 (3)to ensure that efforts to curtail the political influence operations of the Government of China and the Communist Party of China do not lead to the targeting of Chinese Americans or members of the Chinese diaspora, who are often the victims and primary targets of such political influence operations;
 (4)to take steps to ensure that Chinese nationals who are legally studying, living, or working temporarily in the United States know that intimidation or surveillance by the Government of China and the Communist Party of China is an unacceptable invasion of their rights while they reside in the United States;
 (5)to enhance cooperation and coordination with Australia, Canada, New Zealand, and Taiwan (officially known as the Republic of China), whose governments and institutions have faced acute pressure from the political influence operations of the Government of China and the Communist Party of China, and with other allies throughout the world—
 (A)to counter such political influence operations; (B)to curtail the advancement of authoritarian ideals that challenge democratic values and international human rights norms;
 (C)to create strategies to ensure that countries in Africa, the Western Hemisphere, Southeast Asia, and elsewhere are aware of China’s sharp power; and
 (D)to work collaboratively to counter coercive, covert, and corrupting elements; (6)to develop a strategic assessment and long-term strategy to counter the political influence operations of the Government of China and the Communist Party of China that—
 (A)undermine democratic institutions; (B)target United States citizens or nationals or intimidates their families in China; and
 (C)use economic tools, market access, cyberattacks, or other capabilities to undermine the freedoms of speech, expression, the press, association, assembly, religion, or academic thought;
 (7)to implement more advanced transparency requirements concerning collaboration with Chinese actors for media agencies, universities, think tanks, and government officials;
 (8)to use various forums to raise awareness about— (A)the goals and methods of the political influence operations of the Government of China and the Communist Party of China; and
 (B)common patterns and approaches used by Chinese intelligence agencies or related actors; (9)to require greater transparency for Confucius Institutes, think tanks, academic programs, and nongovernmental organizations funded primarily by the Government of China or by individuals or public or private organizations with a demonstrable affiliation with the Government of China that are operating in the United States to register through the Foreign Agents Registration Act of 1938 (22 U.S.C. 612) or a comparable mechanism;
 (10)to seek ways to increase Chinese language proficiency among mid-career professionals; (11)to ensure that existing tools are sufficiently screening for the risk of Chinese influence operations; and
 (12)to create more flexible tools, as needed, with the goals of— (A)screening investments from the Government of China or sources backed by the Government of China to protect against the takeover of United States companies by Chinese state-owned or state-driven entities; and
 (B)protecting institutions or business sectors critically important to United States national security and the viability of democratic institutions.
					4.Report on the political influence operations of the Government of China and the Communist Party of
			 China
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, and in consultation with the heads of relevant Federal departments and agencies, shall submit an unclassified report to the appropriate congressional committees that describes the political influence operations of the Government of China and the Communist Party of China affecting the United States and not more than 5 allies and partners most impacted by the Government of China’s influence operations in their countries, as defined by the Director of National Intelligence, including efforts—
 (1)to exert undue influence over United States governmental or nongovernmental institutions or individuals, or government officials among United States allies and partners;
 (2)to coerce or threaten United States citizens or legal permanent residents or their families or relatives living in China;
 (3)to undermine democratic institutions and the freedoms of speech, expression, the press, association, assembly, religion, or academic thought;
 (4)to otherwise suppress information in public fora, in the United States and abroad; or (5)to develop or obtain property, facilities, infrastructure, business entities, or other assets for use in facilitating the activities described in paragraphs (1) through (4).
 (b)ContentsThe report required under subsection (a) shall also include recommendations for the President and Congress relating to—
 (1)the need for additional resources or authorities to counter political influence operations in the United States directed by the Government of China or the Communist Party of China, including operations carried out in concert with allies;
 (2)ways to use existing resources to develop core competencies among Federal agencies and the Armed Forces in the subject area of Chinese political influence operations;
 (3)whether a permanent office to monitor and respond to political influence operations of the Government of China and the Communist Party of China should be established within the Department of State or the Office of the Director of National Intelligence; and
 (4)whether regular public reports on the political influence operations of the Government of China and the Communist Party of China are needed to inform Congress and the American people of the scale and scope of such operations.
				
